Title: To John Adams from Joan Derk van der Capellen tot den Pol, 28 November 1780
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John


      
       Monsieur
       Zwol 28 Nov: 1780
      
      J’étois Sur le point de Vous écrire lorsque je me vis honoré de votre Lettre du 20 du Courant. Je Vous ai beaucoup d’obligation de la brochure Francoise, que Vous avez eu la bonté de m’envoier. Elle ne manquera pas de guerir bien de prejugés; mais aussi, a ce que j’ai deja remarqué, elle allarmera les Peuples Commerçans, qui craigneront quils ne Seront pas en etat de Soutenir la Concurrence des Americains ni dans les Pecheries, ni dans le Commerce de Cabotage et de Fret, ni dans celui des Indes. C’est une remarque qu’un Ami tres eclairé me fit apres la lecture de la dite Brochure.
      Quant a la proposition, dont Vous m’avez honoré; J’en ai pesé le Pour et le Contre avec cette prevention en faveur du premier, qui est l’effet naturel de mon zele pour le bonheur des deux Peuples, et de mon desir ardent de les voir Se rapprocher, Se lier, S’unir, malgré les efforts de Ceux, qui, malheureusement avec trop de Succes, necessent d’accumuler obstacle Sur obstacles, afin de prevenir, pour toujours, S’il leur est possible, un evenement Si desirable. J’ai con sulté Surcette affaire delicate mes meilleurs Amis, et le resultat a eté: qu’entamer ouvertement en mon nom une Negociation en faveur des Etats Unis Seroit donner de gaieté de Coeur dans les embuches que mes ennemis ne cessent de dresser sous mes pas. Et Surement, Monsieur, la persecution entamée Contre Monsieur Van Berckel et Ses Complices, c’est a dire contre tous ceux qui ont eu quelque correspondance avec les Americains, montre ce que jaurois a attendre, Si je me rendois coupable de ce que le Roi d’Angleterre ne manqueroit pas de faire valoir comme un acte, par lequel j’aurois favorisé et soutenu la Rebellion dans ses Etats. Quelle ne Seroit pas la Satisfaction, que l’on demanderoit d’une part, et que, Sans hesiter, l’on donneroit de l’autre contre un Magistrat obligé de maintenir les Traités avec la grande Bretagne, que notre Republique, cherissant Ses fers, n’a pas encore trouvé bon de revoquer; contre un Individu, qui deja l’objet de la haine la plus effrenée, reclamant depuis Si longtems vainement la protection des Loix, Seroit Seul responsable de ses Actions, Sans pouvoir, comme Monsieur Van Berckel et autres, se retrencher sur les ordres de Ses Superieurs, d’ont ils n’ont été que les executeurs.
      Dailleurs, Monsieur, je Suis persuadé que mon nom ne contribueroit en rien a la reussite. Jamais le Credit de l’Amerique n’a eté Si bas qu’a cette heure. La prise de Charlestown, l’invasion de la Georgie et de la Caroline Meridionale; la defaite du General Gates, échecs que les Americains non pas encore compensés par aucun avantage de quelque consideration; l’inaction des Flottes combinées de Solano et Guichen; la Superiorité decidée des Anglois aux Indes Occidentales et a New York; la defection d’Arnold revue, corrigée et augmentée par les nouvellistes Anglois. Voila plus qu’il n’en faut pour faire chanceler un credit etabli. Ajoutez a ceci la crainte d’etre enveloppé comme complice de Monsieur van Berckel, et, ce qui restera a jamais un obstacle chez bien de gens dans ce pais, la peur que l’on a de desobliger le P——ce d’O——ge . . . et calculer S’il ÿ a pour
        le present la moindre esperance pour la reussite d une negociation, a laquelle je me serois preté, S’il eut été faisable, avec tout le zele dònt je Suis animé pour la cause de la liberté generale du genre Humain. J’avois meme tracé un plan, qui auroit beaucoup facilité l’entreprise. Monsieur T——aar auroit administré la Comptoir General et je vous aurois proposé d’emploier Trois ou quatre personnes d’influence et de probité dans les differentes Provinces pour ÿ recevoir les deniers de l’emprunt et ÿ paÿer deux fois par an les interets. Pour les profits je les aurois cedés entierement aux Emploiés, me contentant d’un Simple dedommagement. Mon plan de conduite dans le Monde Politique exige ce renoncement, afin de tenir, comme je l’ai pu faire jusquicÿ, mes ennemis dans l’impossibilité de m’attribuer les motifs, par lesqu’els ils agissent eux memes.
      Cependant, Monsieur, Je Vous prie de ne pas trop presser votre depart. Les affaires de la Republique Sont dans une violente crise. Le Tems Seul pourroit dans peu lever une grande partie des empechemens Susdits. Le C——ss lui meme peut ÿ contribuer beaucoup en ne nous laissant pas, comme jusqu’icÿ, Sans informations authentiques touchant le veritable état des affaires de l’Amerique. C’est d’elles que depend tout Son credit. Il n’acquerera Jamais de la consistance dans ce Païs, Si longtems que l’on n’ÿ Sera point gueri de Ses prejugés touchant la foiblesse de l’Amerique et en faveur de la Toute Puissance de la Grande Bretagne. Le C—ss devroit envoier regulierement une ou deux fois par mois de petits paquetbots, uniquement afin de ne jamais laisser le champ libre au Nouvellistes Anglois. Lorsque Henri IV fit arreter le Marechal de Biron il envoia des Couriers par toute l’Europe—et jusqu’icÿ (d’autant que je sache) l’on n’a de la defection d’Arnold que les recits surement exagérés du Ministere Britannique!
      Je crains d’abuser de votre attention; mais je ne saurois, avant de finir, m’empecher de Vous avertir de Vous méfier de la jalousie qui devore les Negocians de ce Païs. Rabattez toujours quelque chose des informations que l’on Vous donne a leur Sujet. Je Suis Sur que la reûssite de la Negociation ne depend pas autant que l’on veut vous persuader du Choix de la Maison, qui S’en charge, que des causes Susmentionnées. Il est tres indifferent pour les preteurs de qui ils recoivent les Contracts, Signés dailleurs en forme requise, et les Interets. Ce qui les interesse plus cest que ce Soit le plus pres possible du lieu de leur demeure pour eviter les frais de transport. Vous connoissez mieux que moi les affaires de Mr. T——aar. Mais Si celui cÿ ne convient pas (ce dont je ne Saurois juger) je ne vois aucune objection pour ne pas confier l’entreprise a Monsieur J: de Neufville. Il a fait autrefois de fortes depenses. Il a essuié des pertes, mais avec tout cela il est entré dans le Commerce avec un million de florins. Il a fait de grandes affaires et les fait aujourdhui plus grandes que jamais. Il est un des plus anciens et des plus zelés Amis de l’Amerique. Il jouit de la confiance et de la consideration de la Regence d’Amsterdam. La confiance qu’elle a eue en Lui de l’emploier a cette negociation Secrette Lui donne du Relief, lequel joint a un peu d’imprudence de sa part Lui attire de la jalousie, et peut etre de l’envie.
      La Maison qu’il Seroit le plus naturel d’emploier Seroit celle de Fizeaux et Grand. Mais la connection du dernier avec un General Anglois servant en Amerique merite surement reflection.
      Quant a la conduite des Anglois. Je crains que leur but (outre celui en general d’amuser la Republique par des negociations et des memoires de part et dautre) ne Soit de nous entrainer en guerre avant d’etre admis a la Neutralité Armée, afin de donner occasion aux Puissances Confederées de pouvoir nous refuser comme n’aiant pas la qualification requise, Savoir, d’etre une Puissance Neutre; ou bien, si cela leur manque, de nous faire la guerre sous le pretexte Specieux d’avoir violé la Neutralité par notre correspondance avec les Rebelles de la Couronne, afin de fournir aux Puissances Liguées une anse pour pouvoir, S’ils le veulent ou Si l’influence des Anglois les ÿ porte, nous refuser les Secours Stipulés Sous pretexte de la non existence du Casus foederis. La Republique, meme la Province de Hollande, a ce que l’on debite, va faire un desaveu formel de ce que la Ville d’Amsterdam a fait. C’est tout ce que je crois étre en son pouvoir, car de faire punir les Complices de ce complot est au dessus de leurs forces. Si donc le Memoire de Monsieur Y——ke n’est pas une Simple Rodomontade la guerre est inevitable et une guerre quasi vero pour un demelé, qui n’est pas du ressort de la Neutralité Armée. J’espere de retourner a Amsterdam dans 3 semaines et je suis en attendant avec tout le respect possible Monsieur votre tres humble et tres obeïssant serviteur,
      
       C——n de P——l
      
      
       P.S. Je prens la liberté de vous offrir un exemplaire de mon discours ou Avis Sur la Brigade Ecossoise. La Resolution des Etats y jointe n’est quun petit échantillon des procedés étranges tenus a mon egard. Lon a commencé par Le defaire de mes discours et l’on a fini par le defaire de ma personne, le tout Sans forme de proces, et pour des causes ou le droit, la justice, l’équité le devoir etoient notoirement de mon coté. L’on a cherché de Statuer un exemple, et vraiement Vestigia terrent!
       La garnison de cette Ville vient de recevoir ordre hier au Soir de se rendre dans la Nord Hollande. Il semble que lon apprehende les menaces des Anglois!
       Oserois je vous charger de mes complimens pour Monsieur Gillon et de Lui dire que j’ai recu La lettre que je communiquerai demain en personne a mon Cousin le Seigneur de Marsch.
      
     